IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00171-CR
                                No. 10-21-00172-CR

TYLER JAMES KIRKPATRICK,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 19th District Court
                           McLennan County, Texas
                  Trial Court Nos. 2019-476-C1 & 2019-594-C1


                           ABATEMENT ORDER


      On July 16, 2021, retained counsel for appellant, Tyler James Kirkpatrick, filed

notices of appeal in appellate cause numbers 10-21-00171-CR and 10-21-00172-CR.

Thereafter, on August 17, 2021, the Clerk’s Record and the Reporter’s Record were both

filed. Pursuant to Texas Rule of Appellate Procedure 38.6(a), appellant’s briefs in these

matters were due thirty days from August 17, 2021. See TEX. R. APP. P. 38.6(a). To date,

we have not received a brief in either appellate cause number.
        On October 21, 2021, this Court informed appellant’s retained counsel that

appellant’s briefs were late.1 In our October 21, 2021 letter, we informed counsel that, if

a brief or satisfactory response is not filed in each appellate cause number, we will abate

this appeal and order the trial court to immediately conduct a hearing pursuant to Texas

Rule of Appellate Procedure 38.8(b)(2) and 38.8(b)(3). See id. at R. 38.8(b)(2)-(3). We have

not received a response to our October 21, 2021 notice.

        Because a brief or satisfactory response has not been filed in either appellate cause

number within fourteen days of our October 21, 2021 notice, we abate and remand these

appeals to the trial court to conduct any necessary hearings within twenty-days of the

date of this order, in accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and

(3). See id. at R. 38.8(b)(2)-(3).

        The Supplemental Clerk’s and Reporter’s Records required by rule, if any, are

ordered to be filed within thirty-five days of the date of this Order. See id. at R. 38.8(b)(2)-

(3).



                                                         PER CURIAM




        1The record also reflects that appellant has not filed a docketing statement in either appeal. On
August 10 and 11, 2021, we informed appellant’s retained counsel of the failure to timely file a docketing
statement in both appeals. We have not received a response to our August 10 and 11, 2021 notices.

Kirkpatrick v. State                                                                               Page 2
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeals abated
Order issued and filed November 18, 2021
Do not publish
[CRPM]
[RWR]




Kirkpatrick v. State                       Page 3